Citation Nr: 0103562	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  99-01 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective earlier than July 15, 1997, for 
the grant of service connection for schizoaffective disorder.  


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney 


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from March 1985 to November 
1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision of the North Little Rock, 
Arkansas, Department of Veterans Affairs (VA) Regional Office 
(RO) dated in September 1998 which granted service connection 
for a schizoaffective disorder, effective July 15, 1997.  


FINDINGS OF FACT

1.  The veteran did not file a claim for service connection 
for a psychiatric disability with VA prior to December 1994.  

2.  The May 1995 decision by the RO, which denied service 
connection for a psychiatric disorder, was not appealed. 

3.  The veteran's reopened claim for service connection for a 
psychiatric disorder was received on July 15, 1997.  

4.  In September 1998 the RO granted service connection for 
schizoaffective disorder and correctly assigned an effective 
of July 15, 1997, the date of receipt of the veteran's claim.


CONCLUSION OF LAW

The criteria for en effective date earlier than July 15, 1997 
for the grant of service connection for schizoaffective 
disorder have not been met.  38 U.S.C.A. § 5110(a) (West 
1991); 38 C.F.R. § 3.400 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Received in December 1994 was the veteran's original 
application service connection for a psychiatric disability, 
VA Form 21-526.  On the document the veteran did not respond 
to the question as to whether he had previously filed a claim 
for VA benefits.  He did indicate treatment at the Arkansas 
State Hospital (ASH) in September 1991 and at a VA facility 
in November 1994.  Later in December 1994 the RO requested 
the veteran to provide copies of records of treatment from 
the ASH for the period he was hospitalized there in 1991.  
The letter contained the following:  

This evidence should be submitted as soon 
as possible, preferably within 60 days.  
If it is not received in VA within one 
year from the date of this letter, 
benefits to which entitlement is 
established may not be paid for any 
period prior to the date of its receipt.  

No response was received.  In January 1995 a VA medical 
facility informed the RO that the veteran had failed to 
report for a scheduled VA psychiatric examination.  Received 
in January 1995 was copy of a VA discharge summary relative 
to a November 1994 hospitalization for bipolar disorder, 
manic phase, with a Global Assessment of Functioning (GAF) 
score of 45.  The clinical history indicated that the veteran 
had been hospitalized for a bipolar disorder at ASH three 
years earlier.  The summary contains no reference regarding 
competency.  

In May 1995, the RO denied entitlement to service connection 
for a bipolar disorder and depression.  The veteran was 
notified of that decision and of his appellate rights in May 
1995.  The notification was mailed to the veteran's current 
address of record.  The veteran did not appeal this decision.  

Received in March and October 1996 were documents relative to 
a claim for benefits from the Social SecurityAdministration 
(SSA).

Received on July 15, 1997 was the veteran's Application for 
Compensation or Pension, VA Form 21-526 in which his claim 
included bipolar disorder, cyclic with psychosis, 
schizophrenia, and psychotic depression.  He indicated that 
he had previously filed a claim for VA hospitalization or 
medical care.  In conjunction with his claim he submitted 
release of information forms which show private psychiatric 
treatment from 1991 to the present

Among the development conducted by the RO in conjunction with 
the claim was a September 1997 VA psychiatric examination.  
At that time the veteran indicated that he was not currently 
receiving psychiatric treatment.  The examiner diagnosed 
schizoaffective disorder, and concluded that the veteran had 
a GAF score of 42.  

Non-VA medical records, which were received in August 1997 
and August 1998, include a report from the ASH relative to 
the veteran's September 1991 hospitalization.  The report 
notes the veteran was brought to the hospital following the 
issuance of an order for evaluation from the probate court 
following his arrest for running naked down a highway.  The 
report also notes this was the veteran's first psychiatric 
treatment, although his family reported episodes of 
depression in his past.  The discharge diagnosis was bipolar 
disorder, manic.  A copy of the September 1991, probate court 
Order for Evaluation reveals the veteran was to be 
transported to ASH, and involuntarily admitted.  Records from 
the Western Arkansas Counseling and Guidance Center include 
records prepared in conjunction with the veteran's September 
1991 incarceration prior to his hospitalization at ASH, and a 
March 1992 report that indicates the psychiatrist believed 
the veteran suffered a reactive depression related to his 
difficulty obtaining employment, and attempted to have the 
veteran explore his rehabilitation potential with a case 
manager.  Private medical records dated in 1996 and 1997 show 
a diagnosis as schizophrenia, paranoid, with psychotic 
depression in 1996, and schizophrenia, schizoaffective mood 
type in 1997, and that the veteran had at least an eight-year 
history of mental illness.  

The veteran testified at a hearing before a hearing officer 
in August 1998 that while in the Navy he had behavioral 
problems and was seen by a psychiatrist, who concluded he had 
no psychiatric disability.  He received an honorable 
discharge from active duty, then was unsuccessful in his 
attempts to obtain and maintain employment.  He began hearing 
voices and having visual hallucinations, was depressed, had 
problems sleeping, and avoided seeing family and friends.  In 
September 1991 he saw a doctor from Western Arkansas Guidance 
Center.  The veteran was then committed involuntarily to ASH, 
where he was hospitalized for an extended period.  The 
veteran stated at page 18 of the transcript of the August 
1998 hearing that when his claim was denied in 1995 he did 
not know what was going on.  He said he would get a letter 
and it would say he needed to locate people in his command, 
and he would just burn it because it would bring back 
memories with which he did not want to deal.  He added that 
there were times he lost contact with reality.  His spouse 
testified that she noticed an abrupt change in the veteran, 
and sought assistance from a Navy chaplain, who told her the 
veteran had to seek help for himself; when he did so, she 
reported the counseling sessions did not help him.  She and 
the veteran tried to get psychiatric help for the veteran but 
were unable to do so until she pushed to have him committed 
in September 1991.  

The veteran's spouse reported that she filed a claim for 
service connection in 1991 when the veteran went to ASH, but 
although she had no idea what happened to that paperwork, she 
did recall receiving a paper saying the veteran was too young 
for disability.  Regarding the claim denied in 1995, the 
veteran's spouse testified at that she never received 
anything to appeal.  She indicated that she later found out 
the veteran was throwing stuff away.  He would get the mail 
before she would, and if the mail brought back any bad 
memories, it would go in the trash, and she would never see 
it. 

Received in August 1998 was a copy of a decision from the SSA 
granting his claim for disability benefits.  The decision 
identified the disabling condition as schizoaffective 
disorder with manic and depressive mood swings and that the 
veteran was disabled since September 1991.  

In a rating decision dated in September 1998, service 
connection was granted for schizoaffective disorder.  The 
disability was rated 100 percent disabling, effective from 
July 15, 1997, which was the date of receipt of the veteran's 
claim to reopen.  

A hearing was scheduled before the undersigned by video 
teleconference.  The hearing was held in September 2000.  The 
veteran asserted that shortly after he left active duty he 
began losing contact with reality, hearing voices, and that 
his condition was so severe he was committed to a state 
hospital by a probate judge in September 1991.  He reported 
that his wife had told him that someone came to ASH from the 
VA hospital and he was possibly entitled to VA benefits.  He 
then went to a VA representative while hospitalized and tried 
to file a claim in 1991.  The veteran said he recalls 
receiving no paperwork, notices, claims or decisions on the 
1991 claim.  

The veteran further testified that he signed a claim form in 
1994, but does not recall receiving a decision on that claim 
in 1995.  He explained that at that time he was withdrawn 
from reality, society, and had been hospitalized at the VA in 
1994, and then again in 1995 or 1996.  He stated he was using 
psychotropic medications, but was still suffering psychiatric 
symptoms.  He stated that he was not competent to take care 
of the affairs of his life in 1994, 1995 or 1996, but did not 
have a representative handling such matters at that time.  

The veteran's spouse testified that she noticed a change in 
the veteran shortly before he left service.  He would not eat 
or sleep, and started hearing voices and seeing things.  He 
was unable to complete a sentence or a project around the 
house, and preached a lot.  She had him committed to ASH by a 
probate court within one year of separation from active duty, 
and then again in 1994 he had to be hospitalized at a VA 
facility.  With regard to a claim filed in 1991, the 
veteran's spouse testified that when the veteran was in ASH 
she talked to one of the nurses, who referred her to someone 
who the veteran's spouse said was a VA representative who was 
at the hospital.  When the veteran's spouse tried to discuss 
the veteran's case with the VA representative, he told her he 
could not do so because she did not have power of attorney 
from her husband; he said he would go see the veteran to file 
paperwork.  She added that the paperwork was never filed 
because the VA representative never went to see the veteran.  

She also testified that in 1991, after the veteran's release 
from the hospital, she and the veteran went to the Mena, 
Arkansas, area and the veteran filed and signed the paperwork 
for a claim.  She stated that she filled out the paperwork, 
but that he signed it and they turned it over to "the rep."  
She does not know what happened to it, as she did not receive 
any kind of a decision on that 1991 claim.  Regarding the 
claim filed in 1994, the veteran's spouse said she never 
received any kind of a denial of that claim.  She added that 
their address in 1995 was the same as their current address, 
and she does not recall having received any response to the 
1994 claim.  

Analysis

The veteran seeks an effective date earlier than July 15, 
1997, asserting that he filed a claim in 1991.  He also 
states that the December 1994 claim is still pending because 
he either did not receive the notice of denial and appellate 
rights mailed to his home address in May 1995, or if he 
received it he was so incapacitated by his psychiatric 
disability that he was unable to pursue an appeal of that 
denial.  It is also asserted by his representative that 
informal claims were filed and there was considerable 
evidence of the presence of disability of record within one 
year before July 1997 and consideration of 38 C.F.R. §§ 3.157 
and 3.155 was requested (2000).  

In general, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a) (West 1991); 38 C.F.R. § 3.400 (2000).

The effective date for a reopened claim shall be fixed in 
accordance with facts found but shall not be earlier than the 
date of receipt of application therefore.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. §§ 3.400.  

An informal claim is any communication or action indicating 
an intent to apply for one or more benefits under the laws 
administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris.  38 C.F.R. § 3.155 (2000).  

Effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim or 
the date when entitlement arose, whichever is the later. A 
report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or Department of Veterans Affairs 
issue, if the report relates to a disability which may 
establish entitlement.  Acceptance of a report of examination 
or treatment as a claim for increase or to reopen is subject 
to the requirements of Sec. 3.114 with respect to action on 
Department of Veterans Affairs initiative or at the request 
of the claimant and the payment of retroactive benefits from 
the date of the report or for a period of 1 year prior to the 
date of receipt of the report.

(b) Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of one of the following will 
be accepted as an informal claim for increased benefits or an 
informal claim to reopen, In addition, receipt of one of the 
following will be accepted as an informal claim in the case 
of a retired member of a uniformed service whose formal claim 
for pension or compensation has been disallowed because of 
receipt of retirement pay.  The evidence listed will also be 
accepted as an informal claim for pension previously denied 
for the reason the disability was not permanently and totally 
disabling.

(1) Report of examination or hospitalization by Department of 
Veterans Affairs or uniformed services. The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  The date of a uniformed service 
examination which is the basis for granting severance pay to 
a former member of the Armed Forces on the temporary 
disability retired list will be accepted as the date of 
receipt of claim.  The date of admission to a non-VA hospital 
where a veteran was maintained at VA expense will be accepted 
as the date of receipt of a claim, if VA maintenance was 
previously authorized; but if VA maintenance was authorized 
subsequent to admission, the date VA received notice of 
admission will be accepted.  The provisions of this paragraph 
apply only when such reports relate to examination or 
treatment of a disability for which service-connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.

(2) Evidence from a private physician or layman.  The date of 
receipt of such evidence will be accepted when the evidence 
furnished by or in behalf of the claimant is within the 
competence of the physician or lay person and shows the 
reasonable probability of entitlement to benefits.  38 C.F.R. 
§ 3.157.

Initially, the Board notes that as set forth above 38 C.F.R. 
§ 3.157 is not applicable in the veteran's case.  38 C.F.R. § 
3.157(b).

The Board has considered the contentions that claims were 
filed in 1991.  However, there is no official record to 
support this assertion.  As there is no indication in VA 
records that VA received a claim on the veteran's behalf 
before 1994, the Board finds no support for the statement 
that claims were filed in 1991.  

The veteran asserts he did not receive the May 1995 letter 
enclosing a copy of the rating decision issued in response to 
his December 1994 claim.  There is no indication in the file, 
however, that the letter was returned to the RO by the United 
States Postal Service as undeliverable.  The address that 
appears in the letter, which is presumably the same address 
to which the letter was mailed, is the address provided by 
the veteran on his December 1994 claim.  

There is no evidence that the veteran furnished a different 
address at any time after that claim was filed.  Furthermore, 
there is no indication that anyone inquired on the veteran's 
behalf as to the status of the December 1994 claim.  

As the United States Court of Appeals for Veterans Claims 
held in Woods v. Gober, No. 98-2095 (U.S. Vet. App. Dec. 15, 
2000), absent evidence that a claimant notified VA of a 
change of address and absent evidence that any notice sent to 
the claimant at his last known address was returned as 
deliverable, VA is entitled to rely on the address provided.  
The appellant's assertions that he did not receive the notice 
are insufficient to rebut the presumption of regularity.  
Schoolman v. West, 12 Vet. App. 307, 310 (1999).  Therefore, 
the Board finds that the testimony that he did not receive 
notice of the 1995 rating decision denying his claim is not 
the clear and convincing evidence required to rebut the 
presumption of regularity. 

The veteran states his subsequently service-connected 
psychiatric disability rendered him unable to understand or 
respond to the VA's correspondence in 1994 and 1995, and he 
should not be held accountable for not acting upon that 
correspondence.  In this regard the medical evidence on file 
at that time does not indicate that the veteran was 
incompetent. 

The Board finds that the veteran was duly notified of the May 
1995 denial and informed of his appellate rights.  He did not 
appeal that decision.  Thus, the May 1995 rating decision 
denying service connection for a psychiatric disability is 
final.  38 U.S.C.A. § 7105 (West 1991).  

The law regarding effective dates is clearly set forth.  The 
effective date for a reopened claim shall be fixed in 
accordance with facts found but shall not be earlier than the 
date of receipt of application therefore.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. §§ 3.400(q) (r).

It has been asserted that the evidence shows the presence of 
informal claims.  In this regard, received in 1996 were 
documents relative to a claim for SSA benefits.  These 
documents do not reflect an intent on the part of the veteran 
to apply for compensation benefits for his psychiatric 
illness.  In conjunction with the July 1997 reopened claim, 
the veteran submitted private medical records showing 
treatment for a psychosis beginning in September 1991, within 
a year following his discharge from active duty.  However, 
even assuming said documents were informal claim, any 
effective date would be the date of receipt.  These documents 
were received in August 1997 and in 1998, subsequent to the 
current effective date. 

In September 1998 the RO granted service connection for 
schizoaffective disorder, effective from July 15, 1997, the 
date of receipt of the veteran's claim.  The Board concurs 
with this determination.  The Board finds that the 
preponderance of the evidence is against the veteran's claim.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist.  
The RO has not had the opportunity to review the veteran's 
claim in conjunction with the new legislation.  However, the 
Board finds that all pertinent records are on file and the 
veteran has been informed of the requirements for an earlier 
effective date.  Accordingly, the Board finds that the 
veteran has not been prejudiced by this decision.  Bernard v. 
Brown, 4 Vet.App. 384 (1993).

ORDER

An effective date earlier than July 15, 1997, for the award 
of service connection for schizoaffective disorder is not 
warranted, and the appeal is denied.  


		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals



 

